Exhibit 10.41

 

   May 26th, 2011       Employment Contract       Cliffs Asia Pacific Iron Ore
Management    Pty Ltd    ACN 001 720 903       and       Duncan Price         
Blake Dawson          Level 32, Exchange Plaza    2 The Esplanade    Perth WA
6000    Australia    T 61 8 9366 8000    F 61 893668111       Reference    AOD
CAV 09 1433 9751



--------------------------------------------------------------------------------

Contents

 

Draft as at 17 May 2011

     1    1   

INTERPRETATION

     1      

1.1 Definitions

     1      

1.2 Rules for interpreting this document

     5    2.   

ENGAGEMENT

     6      

2.1 Appointment

     6      

2.2 Role

     6      

2.3 Employment

     6      

2.4 Employment status

     6      

2.5 Recognition of prior service and release

     6      

2.6 Location

     6    3.   

DUTIES AND RESPONSIBILITIES

     7      

3.1 Performance of duties

     7      

3.2 Devoting whole time to business

     7      

3.3 Work for another Group member

     7      

3.4 No obligation to provide work

     7      

3.5 Reporting

     7      

3.6 Provision of information and compliance with directions

     7      

3.7 Policies and procedures

     7      

3.8 No conflict of interest or interest in other business

     8    4.   

HOURS OF WORK

     8    5.   

PERFORMANCE REVIEWS

     8    6.   

REMUNERATION

     8      

6.1 Remuneration

     8      

6.2 Payment of Salary

     8      

6.3 Taxes

     8    7.   

OTHER BENEFITS

     9      

7.1 Travel

     9      

7.2 Travel Insurance

     9      

7.3 Car Parking

     9   

 

 



--------------------------------------------------------------------------------

 

   7.4   

Other expenses

     9       7.5   

Insurance

     9       7.6   

Taxes or duty

     9    8.   

INCENTIVE ARRANGEMENTS

     9       8.1   

Incentive plans

     9       8.2   

Short Term Incentive Program (STIP)

     10       8.3   

Long Term Incentive Program (LTIP)

     10    9.   

REMUNERATION REVIEWS

     10       9.1   

Review

     10       9.2   

Criteria

     10    10.   

ANNUAL AND OTHER LEAVE

     11       10.1   

Annual leave

     11       10.2   

Public holidays

     11       10.3   

Personal/Carer’s leave

     11       10.4   

Long service leave

     11       10.5   

Parental leave

     11       10.6   

Other leave

     11    11.   

CONFIDENTIAL INFORMATION

     11       11.1   

Proper use and security of Confidential Information

     11       11.2   

Exceptions

     12       11.3   

Notifying the Employer

     12       11.4   

Continuation

     12    12.   

INTELLECTUAL PROPERTY AND MORAL RIGHTS

     12       12.1   

Disclose all Materials

     12       12.2   

Intellectual Property Rights in Materials

     12       12.3   

Moral Rights

     13       12.4   

Effect to clause

     13       12.5   

Continuation

     13    13.   

WARRANTIES

     13    14.   

TERMINATION OF EMPLOYMENT

     13       14.1   

Immediate termination by the Employer

     13       14.2   

Termination by the Employer with notice

     14   

 



--------------------------------------------------------------------------------

 

   14.3 Resignation by the Executive      14       14.4 Direction not to attend
work or to perform different duties      14       14.5 Redundancy payment     
15    15.   

TERMINATION PAYMENTS

     15       15.1 Shareholder approvals      15       15.2 No further claims   
  16    16.   

CHANGE IN CONTROL

     16       16.1 Interpretation      16       16.2 Operation of Change in
Control provision      16       16.3 Termination Following a Change in Control
     16       16.4 Severance Compensation.      17       16.5 Certain Additional
Payments by the Company.      17       16.6 Employment Rights.      21      
16.7 Release.      21    17.   

RETURN OF PROPERTY

     21       17.1 Return of Property      21       17.2 Property      22    18.
  

RESIGNATION FROM OFFICES

     22       18.1 Resignation      22       18.2 Execution of documents      22
   19.   

DEBRIEFING AND ASSISTANCE

     22    20.   

PRIVACY

     22       20.1 Compliance with privacy and health laws      22       20.2
Collection of the Executive’s personal information      22       20.3 Disclosure
of the Executive’s personal information      22       20.4 Privacy and health
information policies      23    21.   

ACKNOWLEDGEMENTS BY THE EMPLOYEE

     23    22.   

NOTICES

     23    23.   

AMENDMENT

     23    24.   

GENERAL

     24       24.1 Governing Law      24       24.2 Giving effect to this
document      24   



--------------------------------------------------------------------------------

 

 

24.3 Waiver of rights

     24     

24.4 Operation of this document

     24        

Schedule

    

1 DUTIES AND RESPONSIBILITIES OF EXECUTIVE

     25     

2 CHANGE IN CONTROL

     26   

Annex A—Severance Compensation

Exhibit A—Form of Release



--------------------------------------------------------------------------------

Employment Contract

DATE      May 2011

PARTIES

Cliffs Asia Pacific Iron Ore Management Pty Ltd

ACN 001 720 903 (Employer)

Duncan Price

1 Shacklock Crescent, Winthrop, Western Australia 6150 (Executive)

OPERATIVE PROVISIONS

 

1 INTERPRETATION

 

1.1 Definitions

The following definitions apply in this document.

Board means the board of directors of the Employer.

Cause means that, prior to any termination pursuant to clause 16.3(a) or (b),
the Executive shall have committed:

 

  (a) and been convicted of a criminal violation involving fraud, embezzlement
or theft in connection with his duties or in the course of his employment with
the Employer or the Group;

 

  (b) intentional wrongful damage to property of the Group;

 

  (c) intentional wrongful disclosure of secret processes or confidential
information of the Group; or

 

  (d) intentional wrongful engagement in any Competitive Activity;

and any such act shall have been demonstrably and materially harmful to the
Group. For purposes of this Agreement, no act or failure to act on the part of
the Executive shall be deemed “intentional” if it was due primarily to an error
in judgment or negligence, but shall be deemed “intentional” only if done or
omitted to be done by the Executive not in good faith and without reasonable
belief that the Executive’s action or omission was in the best interest of the
Group, as applicable. Notwithstanding the foregoing, the Executive shall not be
deemed to have been terminated for “Cause” hereunder unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than three quarters of the Board of
Directors of Cliffs then in office at a meeting of the Cliffs’ Board called and
held for such purpose, after reasonable notice to the Executive and an
opportunity for the Executive, together with the Executive’s counsel (if the
Executive chooses to have counsel present at such meeting), to be heard before
the Cliffs’ Board, finding that, in the good faith opinion of the Cliffs’ Board,
the Executive had committed an act constituting “Cause” as herein defined and
specifying the particulars thereof in detail. Nothing herein will limit the
right of the Executive or his beneficiaries to contest the validity or propriety
of any such determination.

Chairperson means the chairperson of the Board.

Change in Control has the meaning given by clause 16.



--------------------------------------------------------------------------------

CIC Term means the period commencing as of the date hereof and expiring as of
the later of (i) the close of business on December 31, 2011, or (ii) the
expiration of the Protection Period; provided, however, that (A) on January 1,
2012, January 1, 2015 and each third January 1 thereafter, the term of the
Change in Control provision of this document will automatically be extended for
an additional three years unless, not later than September 30 of the immediately
preceding year, the Employer or the Executive shall have given notice that it or
the Executive, as the case may be, does not wish to have the CIC Term extended
and (B) subject to the last sentence of clause 16.6, if, prior to a Change in
Control, the Executive ceases for any reason to be an officer of the Group,
thereupon without further action the CIC Term shall be deemed to have expired
and the Change in Control provision of this document will immediately terminate
upon such cessation and be of no further effect.

Cliffs means Cliffs Natural Resources Inc., the publicly traded Ohio
corporation, which is also the ultimate parent company of the Group.

Closing Time means 5.00 pm Australian Western Standard Time.

Code shall mean the United States Internal Revenue Code of 1986 and regulations
thereunder, both as amended from time to time.

Compensation and Organization Committee means the Compensation and Organization
Committee of the Board of Directors of Cliffs.

Competitive Activity means the Executive’s participation, without the written
consent of an officer of Cliffs, in the management of any business enterprise if
such enterprise engages in substantial and direct competition with Cliffs and
such enterprise’s sales of any product or service competitive with any product
or service of Cliffs amounted to 10% of such enterprise’s net sales for its most
recently completed fiscal year and if Cliffs’ net sales of said product or
service amounted to 10% of Cliffs’ net sales for its most recently completed
fiscal year. “Competitive Activity” will not include (i) the mere ownership of
securities in any such enterprise and the exercise of rights appurtenant thereto
or (ii) participation in the management of any such enterprise other than in
connection with the competitive operations of such enterprise.

Confidential Information means all information (whether or not it is described
as confidential) in any form or medium concerning any past, present or future
business, operations or affairs of the Group, or of any customer of the Group
including, without limitation:

 

  (a) all technical or non-technical data, formulae, patterns, programs,
devices, methods, techniques, plans, drawings, models and processes, source and
object code, software and computer records;

 

  (b) all business and marketing plans and projections, details of agreements
and arrangements with third parties, and customer and supplier information and
lists;

 

  (c) all financial information, pricing schedules and structures, product
margins, remuneration details and investment outlays;

 

  (d) all information concerning any employee, customer, contractor or agent of
the Group;

 

  (e) the Group’s policies and procedures;

 

  (f) all information contained in this document; and

 

  (g) any other information identified or known to be regarded as confidential
by the Employer or any member of the Group, but excludes information that has
come into the public domain other than by a breach of this document.



--------------------------------------------------------------------------------

Continuation Period means the three year period commencing on the Executive’s
Separation from Service.

Corporations Act means the Corporations Act 2001, (Cth).

Employee Benefits means the perquisites, benefits and service credit for
benefits as provided under any and all employee retirement income, incentive
compensation and/or welfare benefit policies, plans, programs or arrangements in
which Executive is entitled to participate, including without limitation any
stock option, performance share, performance unit, stock purchase, stock
appreciation, savings, pension, supplemental executive retirement, or other
retirement income or welfare benefit, deferred compensation, incentive
compensation, group or other life, health, medical/hospital or other insurance
(whether funded by actual insurance or self-insured by the Employer, Cliffs or
the Group), disability, salary continuation, expense reimbursement and other
employee benefit policies, plans, programs or arrangements that may now exist or
any equivalent successor policies, plans, programs or arrangements that may be
adopted hereafter by Cliffs, the Employer or the Group, providing perquisites,
benefits and service credit for benefits at least as great in value in the
aggregate as are payable thereunder prior to a Change in Control.

Existing Materials means works, ideas, concepts, designs, inventions,
developments, improvements, systems or other material or information, created,
made or discovered by the Executive prior to the Executive’s employment, that
the Executive wishes to use in the course of the Executive’s employment.

Good Reason means the initial occurrence, without the Executive’s consent, of
one or more of the following events:

 

  (a) a material diminution in his base pay;

 

  (b) a material diminution in his authority, duties or responsibilities;

 

  (c) a material change in the geographic location at which he must perform
services, except as otherwise provided for in this document;

 

  (d) a reduction in his Incentive Pay opportunity which results in a material
diminution of the Executive’s potential total compensation; and

 

  (e) any other action or inaction that constitutes a material breach by his
employer of the employment agreement, if any, under which he provides services;

provided, however, that “Good Reason” shall not be deemed to exist unless:

 

  (i) the Executive has provided notice to his employer of the existence of one
or more of the conditions listed in (a) through (e) above within 90 days after
the initial occurrence of such condition or conditions; and

 

  (ii) such condition or conditions have not been cured by his employer within
30 days after receipt of such notice.

Group means:

 

  (a) the Employer; and

 

  (b) any related body corporate (as that term is defined in the Corporations
Act 2001 (Cth)); and



--------------------------------------------------------------------------------

  (c) any entity that controls, is controlled by or is under common control
with, the Employer; and

 

  (d) any other entity that is connected with the Employer or any other member
of the Group by a common interest in an economic enterprise, for example, a
partner or another member of a joint venture.

Incentive Pay means an annual bonus, incentive or other payment of compensation,
in addition to Remuneration, made or to be made in regard to services rendered
in any year or other period pursuant to any bonus, incentive, profit-sharing,
performance, discretionary pay or similar agreement, policy, plan, program or
arrangement (whether or not funded) of Cliffs, or any successor thereto.

Intellectual Property Rights means all present and future rights conferred by
law in or in relation to copyright, trade marks, designs, patents, circuit
layouts, plant varieties, business and domain names, inventions and confidential
information, and other results of intellectual activity in the industrial,
commercial, scientific, literary or artistic fields whether or not registrable,
registered or patentable.

These rights include:

 

  (a) all rights in all applications to register these rights;

 

  (b) all renewals and extensions of these rights; and

 

  (c) all rights in the nature of these rights, such as Moral Rights.

Materials means works, ideas, concepts, designs, inventions, developments,
improvements, systems or other material or information, created, made or
discovered by the Executive (either alone or with others and whether before or
after the date of this document) in the course of the Executive’s employment or
as a result of using the resources of the Employer or the Group or the
Employer’s or Group’s Confidential Information or Intellectual Property Rights,
or in any way relating to any business of the Employer or the Group.

Minimum Superannuation Contribution means the amount that the Employer must
contribute to a Superannuation Arrangement on behalf of the Executive to avoid
being liable for a superannuation guarantee charge under the Superannuation
Guarantee Legislation.

Moral Rights means rights of integrity of authorship, rights of attribution of
authorship, rights not to have authorship falsely attributed, and rights of a
similar nature conferred by statute anywhere in the world, that may now exist,
or that may come to exist, in all Materials made or to be made by the Executive
in the course of the Executive’s employment.

Protection Period means the period of time commencing on the date of the first
occurrence of a Change in Control and continuing until the earlier of (i) the
second anniversary of the occurrence of the Change in Control, or (ii) the
Executive’s death.

Remuneration means the amount specified in clause 6.1.

Separation from Service means the Executive’s separation from service within the
meaning of Section 409A of the Code with Cliffs and all members of the Group,
for any reason, including without limitation, quit, discharge, or retirement, or
a leave of absence (including military leave, sick leave, or other bona fide
leave of absence such as temporary employment by the government if the period of
such leave exceeds the greater of six months or the period for which the
Executive’s right to reemployment is provided either by statute or by contract).
“Separation from Service” also means the permanent decrease in



--------------------------------------------------------------------------------

the Executive’s service for the Employer and all Group members to a level that
is no more than 20% of its prior level. For this purpose, whether a Separation
from Service has occurred is determined based on whether it is reasonably
anticipated that no further services as an employee will be performed by the
Executive after a certain date or that the level of bona fide services the
Executive will perform after such date (whether as an employee or as an
independent contractor) would permanently decrease to no more than 20% of the
average level of bona fide services performed (whether as an employee or an
independent contractor) over the immediately preceding 36-month period (or the
full period of services if the Executive has been providing services less than
36 months).

Severance Compensation means the severance pay and other benefits provided by
clauses 16.4(a) and 16.4(b).

Superannuation Arrangement means a superannuation fund or RSA (Retirement
Savings Account) (as those expressions are defined in the Superannuation
Guarantee Legislation) in respect of which contributions made by the Employer
reduce the Employer’s potential liability for the superannuation guarantee
charge under the Superannuation Guarantee Legislation.

Superannuation Guarantee Legislation means the Superannuation Guarantee Charge
Act 1992 (Cth) and the Superannuation Guarantee (Administration) Act 1992 (Cth).

 

1.2 Rules for interpreting this document

Headings are for convenience only, and do not affect interpretation. The
following rules also apply in interpreting this document, except where the
context makes it clear that a rule is not intended to apply.

 

  (a) A reference to:

 

  (i) a legislative provision or legislation (including subordinate legislation)
is to that provision or legislation as amended, re-enacted or replaced, and
includes any subordinate legislation issued under it;

 

  (ii) a policy, document (including this document) or agreement, or a provision
of a policy, document (including this document) or agreement, is to that policy,
document, agreement or provision as amended, supplemented, replaced or novated;

 

  (iii) a party to this document or to any other document or agreement includes
a successor in title, permitted substitute or a permitted assign of that party;

 

  (iv) a person includes any type of entity or body of persons, whether or not
it is incorporated or has a separate legal identity, and any executor,
administrator or successor in law of the person; and

 

  (v) anything (including a right, obligation or concept) includes each part of
it.

 

  (b) A singular word includes the plural, and vice versa.

 

  (c) A word which suggests one gender includes the other genders.

 

  (d) If a word or phrase is defined, any other grammatical form of that word or
phrase has a corresponding meaning.

 

  (e) If an example is given of anything (including a right, obligation or
concept), such as saying it includes something else, the example does not limit
the scope of that thing.



--------------------------------------------------------------------------------

  (f) The word agreement includes an undertaking or other binding arrangement or
understanding, whether or not in writing.

 

  (g) The expression this document includes the agreement, arrangement,
understanding or transaction recorded in this document.

 

  (h) A reference to dollars or $ is to an amount in Australian currency.

 

  (i) A reference to Group includes any member of the Group

 

  (j) The words subsidiary, holding company and related body corporate have the
same meanings as in the Corporations Act.

 

2. ENGAGEMENT

 

2.1 Appointment

 

  (a) The Employer employs the Executive on the terms set out in this document.
These terms replace and supersede all prior arrangements between the Employer
and the Executive or between Cliffs Natural Resources Holdings Pty Ltd, or any
other entity within the Group, and the Executive.

 

  (b) At some point in the future, should the Executive relocate to the United
States, the Executive may be offered ongoing employment by Cliffs subject to the
parties agreeing on terms and conditions of employment.

 

2.2 Role

The Executive is employed by the Employer, and the Employer will provide the
services of the Employee for the benefit of the Group. The Employee will have
the title of Executive Vice President and President, Global Operations of the
Group, which includes the Employer, and performs the function of Executive Vice
President and President, Global Operations for the executive leadership team of
Cliffs.

 

2.3 Employment

The Executive’s employment in the role described in clause 2.2:

 

  (a) commenced on 11 January 2011, but for all purposes where service is
relevant will be taken to have commenced on 11 April 2007 (see clause 2.5
below); and

 

  (b) will continue until the employment is terminated.

 

2.4 Employment status

The Executive is employed on a full-time basis.

 

2.5 Recognition of prior service and release

The Employer recognises 11 April 2007 as the commencement date of the
Executive’s employment with the Employer for unpaid leave accrual and all
service related purposes. The Executive also releases Cliffs Natural Resources
Holdings Pty Ltd from all claims in relation to, any benefit or entitlement
relating directly or indirectly to his employment with Cliffs Natural Resources
Holdings Pty Ltd or the termination of that employment.



--------------------------------------------------------------------------------

2.6 Location

 

  (a) The Executive will be based in Perth, Western Australia.

 

  (b) The Executive will relocate to Cleveland, Ohio, United States, or some
other mutually agreeable location, at a future date to be determined by the
parties.

 

  (c) The Employer may require the Executive to travel to other locations
(including interstate and overseas) to perform work from time to time. The
Executive will do so as required.

 

3. DUTIES AND RESPONSIBILITIES

 

3.1 Performance of duties

The Executive must diligently perform the duties and responsibilities as set out
in Schedule 1. The Employer may vary the Executive’s duties and responsibilities
at any time.

 

3.2 Devoting whole time to business

The Executive must devote the Executive’s whole working time, attention and
ability to the business of the Group.

 

3.3 Work for another Group member

The Employer may require the Executive to perform work for any other member of
the Group. The Executive must do so if required.

 

3.4 No obligation to provide work

The Employer is not obliged to provide the Executive with work during any period
of the Executive’s employment.

 

3.5 Reporting

The Executive will report directly to the Chairman, President and Chief
Executive Officer of Cliffs, the Chairperson and also to the Board of Cliffs, or
any other person as nominated by the Employer or the Board of Cliffs from time
to time.

 

3.6 Provision of information and compliance with directions

The Executive must:

 

  (a) comply with all lawful orders and instructions given by the Employer or
the Board of Cliffs; and

 

  (b) provide full and prompt information to the Chairman, President and Chief
Executive Officer of Cliffs, the Chairperson, the Board and the Board of Cliffs
regarding the conduct of the business of the Group including any material issue
within the Executive’s knowledge affecting the Group.

 

3.7 Policies and procedures

The Executive must comply with all Cliffs’ policies and any other
Employer-specific policies as in place from time to time. The Executive
acknowledges that he has access to Cliffs’ policies and any Employer-specific
policies to review. The Executive acknowledges receipt of the currently
applicable Cliffs’ Code of Business Conduct and Ethics (the Code of Conduct) and
must comply with the Code of Conduct as in place from time to time. Such
policies and the Code of Conduct operate independently of this document and are
not incorporated into this document.



--------------------------------------------------------------------------------

3.8 No conflict of interest or interest in other business

Except with the prior written consent of the Chairman, President and Chief
Executive Officer of Cliffs, the Chairperson, the Board or the Board of Cliffs,
the Executive must not:

 

  (a) have any direct or indirect financial interest in any entity or body, or
otherwise engage in any conduct, that would be in conflict with the duties or
responsibilities of the Executive, or otherwise conflict or compete with the
interests of the Employer or the Group, (except to the extent that it is
permitted Competitive Activity, as that term is described in clause 1.1);

 

  (b) hold any directorship or other office or accept any appointment to any
other entity or body;

 

  (c) undertake any other trade, business or profession;

 

  (d) become an employee, agent or contractor of another person; or

 

  (e) accept any payment or other benefit as an inducement or reward for any act
or omission in connection with the business and affairs of the Employer, the
Group or the Executive’s employment.

 

4. HOURS OF WORK

 

  (a) The Executive is required to work a standard of 40 hours per week
(including some additional hours) plus work such further hours as are reasonably
necessary to fulfil the requirements of the Executive’s position, or as required
by the Employer or the Board of Cliffs (including work after business hours and
on weekends and public holidays).

 

  (b) The Executive’s remuneration includes compensation for all hours the
Executive is required to work.

 

5. PERFORMANCE REVIEWS

The Executive must participate fully in performance reviews as required by the
Employer or its delegate.

 

6. REMUNERATION

 

6.1 Remuneration

The Executive’s Remuneration comprises:

 

  (a) A gross base salary of $532,000 per annum payable in equal monthly
instalments; and

 

  (b) A superannuation contribution of 15% of the Executive’s base salary, which
includes the Minimum Superannuation Contribution.

 

6.2 Payment of Salary

The Employer will pay the Executive’s base salary directly into a financial
institution account nominated by the Executive, and acceptable to the Employer.

 

6.3 Taxes

The Employer may deduct or withhold from the Executive’s Remuneration, an amount
equal to any fringe benefits tax or other tax payable by the Employer (other
than payroll tax) on any component of the Executive’s Remuneration.



--------------------------------------------------------------------------------

7. OTHER BENEFITS

 

7.1 Travel

The Employer will pay for the Executive’s reasonable business related travel and
accommodation expenses in accordance with Group policy.

 

7.2 Travel Insurance

The Employer will cause to be maintained for the Executive corporate travel
insurance for any periods where the Executive is required to travel overnight
more than 50 kilometres from the Executive’s usual place of work, in the
performance of the Executive’s duties.

 

7.3 Car Parking

The Employer will provide an undercover car parking bay for the Executive’s sole
use or provide reasonable recompense in lieu thereof.

 

7.4 Other expenses

The Employer will reimburse the Executive for entertainment and other out of
pocket expenses, including the Executive’s home phone bill, which are properly
incurred in the performance of the Executive’s duties, and for which prior
approval has been obtained. However the Executive must first provide proper
records such as invoices and receipts in accordance with Employer or Group
policy.

 

7.5 Insurance

For the time being, the Employer will ensure that Executive accident insurance
is maintained in accordance with Employer or Group policy. The accident
insurance policy should provide cover for the Executive relating to accidents
occurring while the Executive is travelling between the Executive’s place of
work and home. The provision of this accident insurance is at the sole
discretion of the Employer and may be altered or revoked at any time. The
Executive will be notified of any alteration or revocation of accident
insurance.

 

7.6 Taxes or duty

If any tax (other than taxes on the income of the Executive) or duty is payable
by the Executive relating to a benefit or payment that is reimbursable under
clause 7, the Employer will pay (in addition to the amount reimbursed under
clause 7) an amount sufficient to ensure that after the Executive pays the tax
or duty the Executive is not “out of pocket”.

 

8. INCENTIVE ARRANGEMENTS

 

8.1 Incentive plans

 

  (a) The Executive is eligible to participate in Cliffs’ Short Term Incentive
Program (the STIP) and Cliffs’ Long-Term Incentive Program (the LTIP) as set out
in:

 

  (i) an individual annual participant notification and participant agreement,
respectively, between Cliffs and the Executive; together with

 

  (ii) the plan documents of the STIP and the LTIP in place from time to time as
determined by Cliffs. (The STIP and the LTIP operate independently of this
document and are not incorporated into this document);

both subject to any other documented participation requirements, as Cliffs may
deem appropriate.



--------------------------------------------------------------------------------

  (b) Any accrued STIP and LTIP payments will not be paid to the Executive until
after the financial results of Cliffs have been audited and finalised for the
applicable financial year.

 

  (c) Where there is any inconsistency between this document and the plan
documents of the STIP or the LTIP (as the case may be) in place from time to
time, the plan documents of the STIP or the LTIP apply to the extent of the
inconsistency.

 

  (d) Unless otherwise required by legislation, incentives do not form part of
the Executive’s Remuneration for the purpose of calculating payment in lieu of
notice or any other entitlement.

 

8.2 Short Term Incentive Program (STIP)

 

  (a) The STIP will be determined for the Executive in accordance with the
Cliffs Executive Management Performance Incentive Plan (the EMPI Plan) from time
to time. The actual amount of any payment to the Executive under the EMPI Plan
will be subject to, and dependent upon Cliffs’ financial performance relative to
metrics approved by the Compensation and Organization Committee and in
accordance with the terms and provisions of the EMPI Plan. The Executive will
not receive any accrued STIP payment until after the financial results of Cliffs
have been audited and finalised for the applicable financial year. Any STIP will
be paid solely at the discretion of the Compensation and Organization Committee.

 

  (b) In addition, a superannuation contribution of 15% will be made calculated
on the cash payment made to the Executive under the STIP in the relevant year.

 

8.3 Long Term Incentive Program (LTIP)

 

  (a) The parameters of the LTIP will be set by and based on determined
performance/target objectives over a defined period of time. This program is
offered at the discretion of Cliffs and is presented to the Compensation and
Organization Committee on an annual basis. Actual payment is subject to, and
dependent upon performance against performance/target objectives set under the
LTIP and the Executive remaining in employment with the Group at the date the
LTIP payment falls due. The Compensation and Organization Committee has been
appointed to administer the LTIP in accordance with the Amended and Restated
Cliffs 2007 Incentive Equity Plan and an annual participant agreement. Any
payment will otherwise be made in accordance with the LTIP, which is subject to
revocation or amendment by Cliffs.

 

  (b) In addition, a superannuation contribution of 15% will be made calculated
on the cash payment made to the Executive under the LTIP in the relevant year.
The multiples provided for in clause 14.5(a) and clause 16.2, already take into
account (and are inclusive of) the value of this superannuation contribution,
therefore no further superannuation amount is required under any of these
specific clauses.

 

9. REMUNERATION REVIEWS

 

9.1 Review

The Employer or its delegate may review the Executive’s base salary in or around
January each year. Any variation to the Executive’s Remuneration will be
effective from 1 April each year.



--------------------------------------------------------------------------------

9.2 Criteria

In reviewing the Executive’s base salary, the Employer or its delegate may
consider various factors including but not limited to the Executive’s
performance, the Employer’s and/or Group’s performance, market forces, the
remuneration of executives who have qualifications and experience similar to the
Executive and who are employed by corporations similar to the Employer, and the
prevailing business climate. However the Employer or its delegate may take into
account any matter it considers relevant to its decision whether or not to
increase the Executive’s base salary.

 

10. ANNUAL AND OTHER LEAVE

 

10.1 Annual leave

 

  (a) The Executive is entitled to four weeks annual leave per annum in
accordance with the Fair Work Act 2009 (Cth) and Group policy.

 

  (b) The Executive agrees to take annual leave at a time or times mutually
convenient to the Employer and the Executive, or otherwise as directed by the
Employer.

 

10.2 Public holidays

The Executive is entitled to public holidays in accordance with the Fair Work
Act 2009 (Cth). The Executive agrees to work on public holidays if required to
do so. This possibility is taken into account in setting the Executive’s base
salary.

 

10.3 Personal/Carer’s leave

 

  (a) The Executive is entitled to paid personal/carer’s leave (currently 10
days each year) in accordance with the Fair Work Act 2009 (Cth) and Group
policy.

 

  (b) Accrued but untaken personal/carer’s leave is not payable when the
Executive’s employment ends.

 

10.4 Long service leave

The Executive is entitled to long service leave in accordance with the Long
Service Leave Act 1958 (WA) and Group policy.

 

10.5 Parental leave

The Executive may be eligible for parental leave in accordance with the Fair
Work Act 2009 (Cth) and Group policy.

 

10.6 Other leave

The Executive may be eligible for other leave (such as compassionate leave or
jury leave) in accordance with the Fair Work Act 2009 (Cth) and Group policy.

 

11. CONFIDENTIAL INFORMATION

 

11.1 Proper use and security of Confidential Information

Subject to clause 11.2, the Executive:

 

  (a) must not use, disclose or copy Confidential Information in any form or in
any manner; and

 

  (b) must use the Executive’s best endeavours, including keeping such
information in a safe place and implementing adequate security measures, to
ensure that third parties do not use. disclose or copy Confidential Information,

except for the purpose of and to the extent necessary to perform the Executive’s
employment duties.



--------------------------------------------------------------------------------

11.2 Exceptions

The obligations in clause 11.1 do not apply if:

 

  (a) the Chairperson, the Board or the Board of Cliffs Natural Resources Inc,
has agreed in writing to the specific disclosure, use or copying of Confidential
Information; or

 

  (b) disclosure of specific Confidential Information is required to comply with
any applicable law.

 

11.3 Notifying the Employer

The Executive:

 

  (a) must immediately notify the Chairperson and the Board if the Executive
becomes aware of any breach of the obligations in clause 11.1, or becomes aware
of a breach of confidentiality affecting the Employer by any other officer or
employee of the Employer; and

 

  (b) must immediately notify the Chairperson and the Board if the Executive is
lawfully obliged to disclose any Confidential Information to a third party and
must comply with the Employer’s lawful directions in relation to the disclosure.

 

11.4 Continuation

The Executive’s obligations under this clause 11 continue after the Executive’s
employment ends.

 

12. INTELLECTUAL PROPERTY AND MORAL RIGHTS

 

12.1 Disclose all Materials

The Executive must disclose all Materials to the Employer.

 

12.2 Intellectual Property Rights in Materials

 

  (a) The Executive:

 

  (i) agrees that the Employer or any member of the Group designated by the
Employer will own all rights in, and to, the Materials including any
Intellectual Property Rights which subsist in the Materials or which may be
obtained from the Materials;

 

  (ii) to the extent necessary to give effect to this clause, assigns all of the
Intellectual Property Rights in such Materials to the Employer (or any member of
the Group designated by the Employer); and

 

  (iii) grants the Employer (or any member of the Group designated by the
Employer) a non-exclusive, royalty-free, transferable and perpetual licence to
use any Existing Materials for any purpose in connection with the Employer’s
business activities.

 

  (b) The Executive warrants to the best of the Executive’s knowledge and belief
after making all reasonable enquiries, that the use of the Materials and any
Existing Materials by the Employer and the Group will not infringe any
Intellectual Property Rights of any third party nor give rise to any liability
to make royalty or other payments to any third party.



--------------------------------------------------------------------------------

  (c) The Executive indemnifies the Employer against all actions, claims,
demands, costs, charges and expenses arising from any infringement or alleged
infringement of any Intellectual Property Rights by the use of any Materials or
Existing Materials in the course of the Executive’s employment.

 

12.3 Moral Rights

To the extent permitted by applicable law the Executive unconditionally:

 

  (a) consents to any act or omission that would otherwise infringe the
Executive’s Moral Rights, whether occurring before or after this consent is
given; and

 

  (b) waives all of the Executive’s Moral Rights that the Executive may have
worldwide,

for the benefit of the Employer, its licensees (including other members of the
Group, where applicable), successors in title and anyone authorised by any of
them to do any act comprised in any copyright in the Materials.

 

12.4 Effect to clause

 

  (a) The Executive must, on request by the Employer, do all things and sign all
documents necessary to give effect to this clause, including without limitation
anything necessary to assist the Employer/the designated Group member to obtain
registration or to secure the ownership of any Intellectual Property Rights in
any Materials.

 

  (b) If the Executive does not immediately comply with a request by the
Employer under clause 12.4(a), the Executive authorises the Employer (or any
persons authorised by the Employer) to do all things and execute all documents
necessary on behalf of the Executive to give effect to that request.

 

12.5 Continuation

The Executive’s obligations under this clause continue after the Executive’s
employment ends.

 

13. WARRANTIES

The Executive warrants that:

 

  (a) the Executive is skilled, trained, qualified and competent to work in his
current role and to perform the functions and offices that he has agreed he will
perform under this document;

 

  (b) any information provided to the Group by the Executive about the
background, work experience and qualifications of the Executive is correct; and

 

  (c) by entering into this document or performing the Executive’s duties and
responsibilities, the Executive will not breach any obligation the Executive has
to a third party.

 

14. TERMINATION OF EMPLOYMENT

 

14.1 Immediate termination by the Employer

 

  (a) The Employer may immediately terminate the Executive’s employment without
notice or payment in lieu of notice if:

 

  (i) the Executive:



--------------------------------------------------------------------------------

  (A) commits any serious breach of a provision of this document or the Group’s
or Employer’s policies or Code of Conduct (a copy of the Code of Conduct has
been provided to the Executive with this document and may be updated by the
Group from time to time);

 

  (B) engages in any misconduct;

 

  (C) wilfully fails to discharge the Executive’s duties or responsibilities;

 

  (D) engages in any other conduct (either inside or outside of the workplace)
which is likely to affect adversely the reputation of the Employer or the Group;

 

  (E) commits any other act which at common law would entitle the Employer to
terminate the Executive’s employment summarily; or

 

  (ii) the Executive becomes bankrupt or makes an arrangement or composition
with creditors.

 

  (b) If the Employer terminates the Executive’s employment under clause 14.1,
the Employer will pay the Executive up to the date of termination only.

 

14.2 Termination by the Employer with notice

 

  (a) The Employer may terminate the Executive’s employment by giving the
Executive three months written notice or three months payment in lieu of notice,
or a combination of notice and payment in lieu of notice.

 

  (b) A payment in lieu of notice made under this clause, will be calculated on
the Executive’s Remuneration.

 

14.3 Resignation by the Executive

 

  (a) The Executive may resign from the Executive’s employment by giving the
Employer three months written notice.

 

  (b) If the Executive resigns under this clause, the Employer may choose:

 

  (i) to retain the services of the Executive during the notice period; or

 

  (ii) not to retain the services of the Executive for some or all of the notice
period, and make a payment in lieu of notice for the part of the notice period
for which the Executive is not retained.

 

  (c) A payment in lieu of notice made under this clause, will be calculated on
the Executive’s base salary and constitutes satisfaction of the Employer’s
obligation to employ the Executive during the notice period.

 

14.4 Direction not to attend work or to perform different duties

 

  (a) For all or part of the Executive’s notice period under clauses 14.2 or
14.3 (or at any time during the Executive’s employment), the Employer may direct
the Executive:

 

  (i) not to attend for work at the Employer’s premises;

 

  (ii) to perform no work; or

 

  (iii) to perform designated duties whether or not these duties form part of
the Executive’s usual role.

 

  (b) The Executive’s obligations under this document continue to apply during
the period contemplated under clause 14.4(a).



--------------------------------------------------------------------------------

14.5 Redundancy payment

 

  (a) Subject to clause 14.5(b) below, if the Employer terminates the
Executive’s employment for reason of redundancy, the Executive will receive a
redundancy payment (inclusive of notice) calculated at 4.083 times the
Executive’s annual base salary of which:

 

  (i) 50% of the amount will be paid out within 10 days following separation (ie
retirement from office and cessation from employment); and

 

  (ii) 50% of the amount will be paid out progressively over time in equal
monthly instalments during the 12 month period following separation.

 

  (b) The Executive will also be paid any accrued but untaken annual leave and a
prorated long service leave payment.

 

  (c) For the purposes of this document, redundancy means termination by the
Employer because the Employer no longer requires anyone to perform the
Executive’s role, and the Executive has not been offered employment by the
Employer or a member of the Group on overall no less favourable terms and
conditions (which must include recognising service with the Employer for all
purposes).

 

  (d) Redundancy Example:

The Employer decides that it no longer requires anyone to perform the
Executive’s job. This is not a direct or indirect consequence of a Change in
Control. No other employment is offered to the Executive within the Group.

The Executive will be paid $532,000 x 4.083 = $2,172,156 (gross). An amount of
$1,086,078 (gross) is payable to the Executive within 10 days following
separation (i.e. retirement from office and cessation from employment). A
further amount of $1,086,078 (gross) is payable to the Executive in equal
monthly instalments of $90,506.50 (gross) over the following 12 months.

The Executive will also be paid any accrued but untaken annual leave and a
prorated long service leave payment and monies due under the LTIP.

 

15. TERMINATION PAYMENTS

 

15.1 Shareholder approvals

The Executive and the Employer acknowledge that:

 

  (a) shareholder approval in respect of any amount payable to the Executive
under this document in connection with the termination of the Executive’s
employment/the employee’s “retirement from office” have been obtained prior to
the execution of this document; and

 

  (b)

if other shareholder approval is required to avoid the Employer breaching
section 200B of the Corporation’s Act, the Employer will seek such shareholder
approval in respect of the payment at a mutually agreed time. However
shareholder approval will not be sought where the Executive agrees to accept a
reduced amount (Reduced Amount). The Reduced Amount must not exceed the



--------------------------------------------------------------------------------

  maximum amount for exemption termination benefits under the Corporations Act.
The Reduced Amount is to be paid in lieu of the amount the Executive would
otherwise be entitled to receive under this document).

 

15.2 No further claims

If the Executive’s employment is terminated or ceases:

 

  (a) the Executive has no further claim against the Employer (or any member of
the Group) for remuneration or any other benefits in respect of the Executive’s
employment or termination, except as provided in this document.

 

  (b) to the extent permitted by law, any payment made to the Executive in
respect to the cessation of his employment satisfies (in whole or in part) any
statutory entitlements of the Executive to payments in lieu of notice and
redundancy pay and is conditional upon the Executive executing and delivering to
Cliffs a release substantially in the form provided in Exhibit A.

 

16. CHANGE IN CONTROL

 

16.1 Interpretation

For convenience only, a copy of the definition of Change in Control in effect as
of the date of this document is included in Schedule 2, attached hereto.

 

16.2 Operation of Change in Control provision

This Change in Control provision will be effective and binding immediately upon
the execution of this document, but, anything in this document to the contrary
notwithstanding, this Change in Control provision will not be operative unless
and until a Change in Control occurs. Upon the occurrence of a Change in Control
at any time during the course of the CIC Term, without further action, this
Change in Control provision shall become immediately operative, including
without limitation, the last sentence of clause 16.6 notwithstanding that the
CIC Term may have theretofore terminated.

 

16.3 Termination Following a Change in Control

 

  (a) In the event of the occurrence of a Change in Control, the Executive’s
employment may be terminated by the Group during the Protection Period and the
Executive shall be entitled to the benefits provided by clause 16.4 unless such
termination is the result of the occurrence of one or more of the following
events:

 

  (i) The Executive’s death;

 

  (ii) If the Executive becomes permanently disabled within the meaning of, and
begins actually to receive disability benefits pursuant to, the long-term
disability plan in effect for, or applicable to, the Executive immediately prior
to the Change in Control; or

 

  (iii) Cause.

If, during the Protection Period, the Executive’s employment is terminated by
the Group other than pursuant to clauses 16.3(a)(i), 16.3(a)(ii) or
16.3(a)(iii), the Executive will be entitled to the benefits provided by clause
16.4 hereof.

 

  (b) The Executive may terminate employment with the Group for Good Reason
during the Protection Period with the right to Severance Compensation as
provided in clause 16.4.



--------------------------------------------------------------------------------

  (c) A termination by the Group pursuant to clause 16.3(a) or by the Executive
pursuant to clause 16.3(b) will not affect any rights that the Executive may
have pursuant to any agreement, policy, plan, program or arrangement of the
Group providing Employee Benefits, which rights shall be governed by the terms
thereof, except for any rights to severance compensation to which the Executive
may be entitled upon termination or Separation from Service under any redundancy
pay or severance pay policy, plan, program or arrangement of the Group, which
rights shall, during the Protection Period, not be payable where benefits are
provided under this Change in Control provision.

 

16.4 Severance Compensation.

 

  (a) If, following the occurrence of a Change in Control, the Group terminates
the Executive’s employment during the Protection Period other than pursuant to
clause 16.3(a)(i), 16.3(a)(ii) or 16.3(a)(iii), or if the Executive terminates
his employment pursuant to clause 16.3(b), the Employer will pay to the
Executive the amounts described in Annex A at the times and in the manner
described therein.

 

  (b) Without limiting the rights of the Executive at law or in equity, if the
Employer fails to make any payment or provide any benefit required to be made or
provided hereunder on a timely basis, the Employer will pay interest on the
amount or value thereof at an annualized rate of interest equal to the so-called
composite “prime rate” as quoted from time to time during the relevant period in
the Midwest Edition of The Wall Street Journal, plus 2%. Such interest will be
payable as it accrues on demand. Any change in such prime rate will be effective
on and as of the date of such change.

 

  (c) Notwithstanding any provision of this document to the contrary, the
parties’ respective rights and obligations under this clauses 16.4 and 16.5, the
last sentence of clause 16.6, and clause 16.7 will survive any termination or
expiration of this document or the Executive’s termination or Separation from
Service following a Change in Control for any reason whatsoever.

 

  (d) In the event that there is no provision in any applicable policy, plan,
program or agreement dealing with the occurrence of a Change in Control, all
equity incentive grants and awards held by the Executive shall become fully
vested and immediately payable in cash on the date of the Change in Control
valued at target on such date and all stock options held by the Executive shall
become fully exercisable on the date of the Change in Control.

 

16.5 Certain Additional Payments by the Company.

Anything in this document to the contrary notwithstanding, in the event that
this Change in Control provision of this document shall become operative and it
shall be determined (as hereafter provided) that any payment (other than the
Gross-Up payments provided for in this clause 16.5) or distribution by the
Employer or any of its affiliates to or for the benefit of the Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this document or otherwise pursuant to or by reason of any other agreement,
policy, plan, program or arrangement, including without limitation any stock
option, performance share, performance unit, stock appreciation right or similar
right, or the lapse or termination of any restriction on or the vesting or
exercisability of any of the foregoing (a “Payment”), would be subject to the
excise tax imposed by Code Section 4999 by reason of being considered
“contingent on a change in ownership or control” of the Employer, within the
meaning of Code Section 280G or to any similar tax imposed by state or local
law, or any interest or penalties with respect to such tax (such tax or taxes,
together with any such interest and penalties, being hereinafter collectively
referred to as the “Excise Tax”), then the Executive shall be entitled to
receive an additional payment or payments (collectively, a “Gross-Up Payment”);
provided, however, that no



--------------------------------------------------------------------------------

Gross-Up Payment shall be made with respect to the Excise Tax, if any,
attributable to (i) any incentive stock option, as defined by Code Section 422
(“ISO”) granted prior to the execution of this document, or (ii) any stock
appreciation or similar right, whether or not limited, granted in tandem with
any ISO described in clause (i). The Gross-Up Payment shall be in an amount such
that, after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including any Excise Tax imposed
upon the Gross-Up Payment, the Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Payment.

 

  (b) Subject to the provisions of clause 16.5(f), all determinations required
to be made under this clause 16.5, including whether an Excise Tax is payable by
the Executive and the amount of such Excise Tax and whether a Gross-Up Payment
is required to be paid by the Employer to the Executive and the amount of such
Gross-Up Payment, if any, shall be made by a nationally recognized accounting
firm (the “Accounting Firm”) selected by the Executive in his sole discretion.
The Executive shall direct the Accounting Firm to submit its determination and
detailed supporting calculations to both the Employer and the Executive within
30 calendar days after the Executive’s termination or Separation from Service,
if applicable, and any such other time or times as may be requested by the
Employer or the Executive during the period of the statute of limitations,
including extensions, with respect to the payment of any Excise Tax. If the
Accounting Firm determines that any Excise Tax is payable by the Executive, the
Employer shall pay the required Gross-Up Payment to the Executive within five
business days after receipt of such determination and calculations with respect
to any Payment to the Executive. If the Accounting Firm determines that no
Excise Tax is payable by the Executive, it shall, at the same time as it makes
such determination, furnish the Employer and the Executive an opinion that the
Executive has substantial authority not to report any Excise Tax on his federal,
state or local income or other tax return. As a result of the uncertainty in the
application of Code Section 4999 (or any successor provision thereto) and the
possibility of similar uncertainty regarding applicable state or local tax law
at the time of any determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Employer
should have been made (an “Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Employer exhausts or fails
to pursue its remedies pursuant to clause 16.5(f) and the Executive thereafter
is required to make a payment of any Excise Tax, the Executive shall direct the
Accounting Firm to determine the amount of the Underpayment that has occurred
and to submit its determination and detailed supporting calculations to both the
Employer and the Executive as promptly as possible. Any such Underpayment shall
be promptly paid by the Employer to, or for the benefit of, the Executive within
five business days after receipt of such determination and calculations.

 

  (c) The Employer and the Executive shall each provide the Accounting Firm
access to and copies of any books, records and documents in the possession of
the Employer or the Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by clause 16.5(b). Any determination by the Accounting Firm as to
the amount of the Gross-Up Payment shall be binding upon the Employer and the
Executive.

 

  (d)

The federal, state and local income or other tax returns filed by the Executive
shall be prepared and filed on a consistent basis with the determination of the
Accounting Firm with respect to the Excise Tax payable by the Executive. The
Executive shall make proper payment of the amount of any Excise Payment, and at
the request of the Employer, provide to the Employer true and correct copies
(with any amendments) of his federal income tax return as filed with the
Internal



--------------------------------------------------------------------------------

  Revenue Service or the Australian Taxation Office and corresponding state and
local tax returns whether in the US or Australia, if relevant, as filed with the
applicable taxing authority, and such other documents reasonably requested by
the Employer, evidencing such payment. If prior to the filing of the Executive’s
federal income tax return, or corresponding state or local tax return whether in
the US or Australia, if relevant, the Accounting Firm determines that the amount
of the Gross-Up Payment should be reduced, the Executive shall within five
business days pay to the Employer the amount of such reduction.

 

  (e) The fees and expenses of the Accounting Firm for its services in
connection with the determinations and calculations contemplated by clause
16.5(b) shall be borne by the Employer; if such fees and expenses are initially
paid by the Executive, the Employer shall reimburse the Executive the full
amount of such fees and expenses within five business days after receipt from
the Executive of a statement therefor and reasonable evidence of his payment
thereof, provided that such evidence is submitted by the Executive at least five
days before the end of the taxable year of the Executive following the year in
which the services of the Accounting Firm are performed.

 

  (f) The Executive shall notify the Employer in writing of any claim by the
Internal Revenue Service, the Australian Taxation Office or any other taxing
authority that, if successful, would require the payment by the Employer of a
Gross-Up Payment. Such notification shall be given as promptly as practicable
but no later than 10 business days after the Executive actually receives notice
of such claim and the Executive shall further apprise the Employer of the nature
of such claim and the date on which such claim is requested to be paid (in each
case, to the extent known by the Executive). The Executive shall not pay such
claim prior to the earlier of (i) the expiration of the 30-calendar-day period
following the date on which he gives such notice to the Employer and (ii) the
date that any payment of amount with respect to such claim is due. If the
Employer notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:

 

  (i) provide the Employer with any written records or documents in his
possession relating to such claim reasonably requested by the Employer;

 

  (ii) take such action in connection with contesting such claim as the Employer
shall reasonably request in writing from time to time, including without
limitation accepting legal representation with respect to such claim by an
attorney competent in respect of the subject matter and reasonably selected by
the Employer;

 

  (iii) cooperate with the Employer in good faith in order effectively to
contest such claim; and

 

  (iv)

permit the Employer to participate in any proceedings relating to such claim;
provided, however, that the Employer shall bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and shall indemnify and hold harmless the Executive, on an after-tax
basis, for and against any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
clause 16.5(f), the Employer shall control all proceedings taken in connection
with the contest of any claim contemplated by this clause 16.5(f) and, at its
sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim (provided, however, that the Executive may participate therein at his
own cost and expense) and may, at its option, either direct the Executive to pay



--------------------------------------------------------------------------------

  the tax claimed and sue for a refund or contest the claim in any permissible
manner, and the Executive agrees to prosecute such contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts, as the Employer shall determine; provided,
however, that if the Employer directs the Executive to pay the tax claimed and
sue for a refund, the Employer shall advance the amount of such payment to the
Executive on an interest-free basis and shall indemnify and hold the Executive
harmless, on an after-tax basis, from any Excise Tax or income or other tax,
including interest or penalties with respect thereto, imposed with respect to
such advance; and provided further, however, that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which the contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Employer’s control of
any such contested claim shall be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder and the Executive shall be entitled
to settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service, the Australian Taxation Office or any other taxing authority.
Any payment by the Employer to the Executive in satisfaction of its obligations
under this clause 16.5(f) shall be paid within five business days after receipt
from the Executive of a statement therefore and reasonable evidence of his
payment thereof, provided that such evidence is submitted by the Executive at
least five business days before the end of the Executive’s taxable year
following the Executive’s taxable year in which the Excise Tax is remitted to
the taxing authority, or where as a result of an audit or litigation no Excise
Tax is remitted, at least five business days before the end of the Executive’s
taxable year following the Executive’s taxable year in which the audit is
completed or there is a final and nonappealable settlement or other resolution
of the litigation.

 

  (g) If, after the receipt by the Executive of an amount advanced by the
Employer pursuant to clause 16.5(f), the Executive receives any refund with
respect to such claim, the Executive shall (subject to the Employer’s complying
with the requirements of clause 16.5(f)) promptly pay to the Employer the amount
of such refund (together with any interest paid or credited thereon after any
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Employer pursuant to clause 16.5(f), a determination is made
that the Executive shall not be entitled to any refund with respect to such
claim and the Employer does not notify the Executive in writing of its intent to
contest such denial or refund prior to the expiration of 30 calendar days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of any such advance shall offset, to the
extent thereof, the amount of Gross-Up Payment required to be paid by the
Employer to the Executive pursuant to this clause 16.5.

 

  (h) The provisions of subsections (a) to (g) of this clause 16.5 shall control
the timing of the payment of the Gross-Up Payment and specifically provide that
such Payment shall be made prior to the end of the tax year of the Executive
next following the tax year when the Excise Tax is paid to the government. In
the unlikely event that the Gross-up Payment might otherwise be paid after the
end of such tax year, the Gross-Up Payment shall be accelerated so that it is
paid no later than the last day of the tax year of the Executive next following
the tax year when the Excise Tax is paid to the government.

 

  (i)

Mitigation. The Employer acknowledges that it will be difficult and may be
impossible for the Executive to find reasonably comparable employment following
his Separation from Service. In addition, the Employer acknowledges that its
severance pay plans applicable in general to its salaried employees do not
provide for mitigation, offset or reduction of any severance payment received
thereunder.



--------------------------------------------------------------------------------

  Accordingly, the payment of the Severance Compensation to the Executive in
accordance with this document is hereby acknowledged by the Company to be
reasonable, and the Executive will not be required to mitigate the amount of any
payment provided for in this document by seeking other employment or otherwise,
Nor will any profits, income, earnings or other benefits from any source
whatsoever create any mitigation, offset, reduction or any other obligation on
the part of the Executive hereunder or otherwise except as expressly set out in
Annex A.

 

  (j) Payments not Considered for Other Benefits. Payments made pursuant to
Annex A will be counted for purposes of determining benefits under the
Cleveland-Cliffs Inc Supplemental Retirement Benefit Plan (as Amended and
Restated as of 1 January 2001) as it may be amended prior to a Change in
Control, and modified as provided in Annex A (SRP) (if applicable). However such
payments will not be counted for purposes of any other employee benefit plan.
All other payments under this Agreement, including the Gross-up Payment and
reimbursement for outplacement counselling as provided for in Annex A will not
count for any purpose under any employee benefit plan of the Employer or the
Group. Such payments and payments of severance pay will not be made from any
benefit plan funds, and shall constitute an unfunded unsecured obligation of the
Company.

 

16.6 Employment Rights.

Nothing expressed or implied in this document shall create any right or duty on
the part of the Employer, Cliffs or the Group or the Executive to have the
Executive remain in the employment of Cliffs or the Group at any time prior to
or following a Change in Control. Any termination or Separation from Service of
the Executive or the removal of the Executive from the office or position in
Cliffs or the Group prior to a Change in Control but following the commencement
of any discussion with any third person that ultimately results in a Change in
Control shall be deemed to be a termination or Separation from Service of the
Executive after a Change in Control for all purposes of this document.

 

16.7 Release.

Receipt of Severance Compensation and other benefits or amounts by the Executive
under this document, to the extent representing new or additional amounts and/or
rights, is conditioned upon the Executive executing and delivering to Cliffs a
release substantially in the form provided in Exhibit A. Such release must be
executed and delivered by no later than the fifth day following the expiration
of the 21 -day period referred to in paragraph 5(c) of Exhibit A, and no payment
of any Severance Compensation will be made until the expiration of the 7-day
revocation period referred to in paragraph 5(d) of Exhibit A.

 

17. RETURN OF PROPERTY

 

17.1 Return of Property

Immediately on the Executive’s employment ending or at any other time requested
by the Employer, the Executive must return to the Employer or its authorised
representative:

 

  (a) all property belonging to the Group (for example cards, keys, motor
vehicles, mobile telephones, computers, equipment and materials) that the
Executive has or can reasonably obtain; and

 

  (b) all property that the Executive has, or can reasonably obtain, that
contains Confidential Information.



--------------------------------------------------------------------------------

17.2 Property

In this clause, property includes anything on which information is recorded, for
example, documents, computer disks and computer records.

 

18. RESIGNATION FROM OFFICES

 

18.1 Resignation

Immediately on the Executive’s employment ending, the Executive must resign from
all directorships, offices and positions that the Executive holds in the Group
or in any other body or entity in connection with the Executive’s employment.

 

18.2 Execution of documents

If the Executive does not immediately resign from all directorships, offices and
positions, the Executive authorises the Chairperson or the Board (or any person
authorised by the Chairperson or the Board) to do all things and execute all
documents necessary on behalf of the Executive to give effect to these
resignations.

 

19. DEBRIEFING AND ASSISTANCE

After the Executive’s employment ends:

 

  (a) for a period of six months, the Executive agrees to provide such
debriefing, and assistance to the Group as may reasonably be required by the
Employer; and

 

  (b) upon payment of reasonable expenses by the Employer, the Executive agrees
(subject to compliance with the law) to assist the Employer as required in
relation to any investigation, claim or litigation which may affect the Group.

 

20. PRIVACY

 

20.1 Compliance with privacy and health laws

The Executive must comply with all obligations regarding the collection, use and
disclosure of personal and health information in accordance with applicable
privacy and health laws and Group policy.

 

20.2 Collection of the Executive’s personal information

The Executive consents to the Group collecting, using and storing the
Executive’s personal and health information for any lawful purpose relating to
the Executive’s employment. The Executive consents to the Group transferring the
personal and health information outside Western Australia and Australia in the
course of the Group’s business activities.

 

20.3 Disclosure of the Executive’s personal information

The Executive consents to the Group disclosing the Executive’s personal and
health information to other persons (and to those other persons collecting,
using and disclosing that information) for any lawful purpose relating to the
Executive’s employment or the Group’s business. These persons include the
Australian Tax Office, superannuation fund trustees and administrators,
contractors, bankers, insurers, medical, rehabilitation or occupational
practitioners, laboratory analysts, investigators, financial and legal advisers,
potential purchasers on sale of business, law enforcement bodies and regulatory
authorities.



--------------------------------------------------------------------------------

20.4 Privacy and health information policies

Further detail regarding privacy and health information policies of the Group is
set out in the Group’s policies.

 

21. ACKNOWLEDGEMENTS BY THE EMPLOYEE

The Executive acknowledges:

 

  (a) that the terms of this document are fair and reasonable; and

 

  (b) that the Executive has had a reasonable opportunity to obtain independent
legal or other advice about this document.

 

22. NOTICES

 

  (a) A notice, consent or other communication under this document is only
effective if it is in writing, signed and either handed personally to the
addressee, left at the addressee’s address or sent to the addressee by mail, fax
or email.

 

  (b) A notice, consent or other communication that complies with this clause is
regarded as given and received:

 

  (i) if it is sent by mail:

 

  (A) within Australia—three business days after posting; or

 

  (B) to or from a place outside Australia—seven business days after posting, or

 

  (ii) if it is delivered to the person’s address, or sent by fax or by email:

 

  (A) by 5.00 pm (local time in the place of receipt) on a business day—on that
day; or

 

  (B) after 5.00 pm (local time in the place of receipt) on a business day, or
on a day that is not a business day—on the next business day.

 

  (c) A person’s mail address and fax number is as set out below, or as the
person notifies the sender:

Cliffs Asia Pacific Iron Ore Management Pty Ltd

Address: Level 12, The Quadrant, 1 William Street, Perth, Western Australia
6000,

GPO Box W2017, Perth, Western Australia 6000

Fax number:(08) 9426 3344

Attention: The Chairperson

Mr. Duncan Price

Address: 1 Shacklock Crescent, Winthrop, Western Australia 6150

Attention: Duncan Price

 

23. AMENDMENT

This document can only be amended or replaced by another document executed by
the parties.



--------------------------------------------------------------------------------

24. GENERAL

 

24.1 Governing Law

 

  (a) This document is governed by the laws of Western Australia.

 

  (b) Each party submits to the jurisdiction of the courts of Western Australia
and of any court that may hear appeals from any of those courts, for any
proceedings in connection with this document.

 

24.2 Giving effect to this document

Each party must do anything (including execute any document), and must ensure
that its employees and agents do anything (including execute any document), that
the other party may reasonably require to give full effect to this document.

 

24.3 Waiver of rights

A right may only be waived in writing, signed by the party giving the waiver,
and:

 

  (a) no other conduct of a party (including a failure to exercise, or delay in
exercising, the right) operates as a waiver of the right or otherwise prevents
the exercise of the right;

 

  (b) a waiver of a right on one or more occasions does not operate as a waiver
of that right or as an estoppel precluding enforcement of that right if it
arises again; and

 

  (c) the exercise of a right does not prevent any further exercise of that
right or of any other right.

 

24.4 Operation of this document

 

  (a) This document contains the entire agreement between the parties about its
subject matter. Any previous understanding, agreement, representation or
warranty relating to that subject matter is replaced by this document and has no
further effect.

 

  (b) Any provision of this document which is unenforceable or partly
unenforceable is, where possible, to be severed to the extent necessary to make
this document enforceable, unless this would materially change the intended
effect of this document.



--------------------------------------------------------------------------------

Schedule 1—DUTIES AND RESPONSIBILITIES OF EMPLOYEE

The duties and responsibilities of the Executive are:

As Executive Vice President and President, Global Operations of the Group,
including Cliffs Asia Pacific Iron Ore Management Pty Ltd, the Executive has
sole operating responsibility for all minerals and other products that the Group
produces; will provide leadership for safety, capital projects, cost management
and continuous improvement; will be for managing the operations of the iron ore
business, overseeing business growth and development work and performing other
duties as may be assigned to the Executive by the Chairman and the Board from
time to time. The Executive agrees that he will perform his duties to the best
of his abilities and knowledge, in a manner that is consistent with the
authority and status of his position.

The Employer may vary these duties and responsibilities from time to time or
assign the Executive additional duties and responsibilities.

The Executive will also perform functions, as directed, as Executive Vice
President and President, Global Operations for the executive leadership team of
Cliffs.



--------------------------------------------------------------------------------

SCHEDULE 2—CHANGE IN CONTROL (DEFINITION AS IT APPEARS IN THE AMENDED AND
RESTATED CLIFFS 2007 INCENTIVE EQUITY PLAN, WHICH MAY BE AMENDED FROM TIME TO
TIME)

Change in Control Defined. The words “Change in Control” mean the occurrence of
any of the following events:

(a) Any one person, or more than one person acting as a group, acquires
ownership of stock of Cliffs Natural Resources Inc. (Cliffs) that, together with
stock held by such person or group, constitutes more than 50% of the total fair
market value or total voting power of the stock of Cliffs. However, if any one
person, or more than one person acting as a group, is considered to own more
than 50% of the total fair market value or total voting power of the stock of
Cliffs, the acquisition of additional stock by the same person or persons is not
considered to cause a Change in Control. An increase in the percentage of stock
owned by any one person, or persons acting as a group, as a result of a
transaction in which Cliffs acquires its stock in exchange for property will be
treated as an acquisition of stock for purposes of this document. This provision
applies only when there is a transfer of stock of Cliffs (or issuance of stock
of Cliffs) and stock in Cliffs remains outstanding after the transaction.

(b) Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of Cliffs possessing
35% or more of the total voting power of the stock of Cliffs.

(c) A majority of members of the Board of Directors of Cliffs (Board of
Directors) is replaced during any 12-month period by Directors whose appointment
or election is not endorsed by a majority of the members of the Board of
Directors prior to the date of the appointment or election.

(d) Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from Cliffs that have a total
gross fair market value equal to or more than 40% of the total gross fair market
value of all of the assets of Cliffs immediately prior to such acquisition or
acquisitions.

Notwithstanding the foregoing, for purposes of this document, any acquisition of
ownership of stock of Cliffs by any one person, or more than one person acting
as a group, pursuant to a Business Combination shall not constitute a Change in
Control. A “Business Combination” shall mean any business transaction such as a
reorganization, merger or consolidation involving Cliffs, a sale or other
disposition of all or substantially all of the assets of Cliffs, or any other
transaction involving Cliffs, if, in each case, immediately following any such
business transaction, (A) all or substantially all of the individuals and
entities who were the beneficial owners of stock of Cliffs immediately prior to
such business transaction beneficially own, directly or indirectly, more than
55% of the combined voting power of the then outstanding shares of stock of the
entity resulting from such business transaction (including, without limitation,
an entity which as a result of such transaction owns Cliffs or all or
substantially all of Cliffs’ assets either directly or through one or more
subsidiaries) in substantially the same proportions relative to each other as
their ownership, immediately prior to such business transaction, of the stock of
Cliffs, (B) no one person, or more than one person acting as a group (other than
Cliffs, such entity resulting from such business transaction, or any employee
benefit plan (or related trust) sponsored or maintained by Cliffs, any
subsidiary or such entity resulting from such business transaction),
beneficially owns, directly or indirectly, 30% or more of the combined voting
power of the then outstanding shares of stock of the entity resulting from



--------------------------------------------------------------------------------

such business transaction, and (C) at least a majority of the members of the
board of directors of the entity resulting from such business transaction were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board of Directors providing for such business
transaction.

The “Incumbent Board” shall mean those individuals who, as of August 11, 2008,
constitute the Board of Directors; provided, however, that any individual
becoming a Director subsequent to August 11, 2008 whose election, or nomination
for election by Cliffs’ shareholders, was approved by a vote of at least a
majority of the Directors then comprising the Incumbent Board (either by a
specific vote or by approval of the proxy statement of Cliffs in which such
person is named as a nominee for Director, without objection to such nomination)
shall be deemed to have been a member of the Incumbent Board, but excluding for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (as described in Rule
14a-12(c) of the Exchange Act) with respect to the election or removal of
Directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board of Directors.

For purposes of this document, other than the definition of “Business
Combination,” (i) persons will be considered to be acting as a group if they are
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with Cliffs, and (ii) if a
person, including an entity, owns stock in both corporations that enter into a
merger, consolidation, purchase or acquisition of stock, or similar transaction,
such shareholder is considered to be acting as a group with other shareholders
in a corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.”



--------------------------------------------------------------------------------

Annex A—Severance Compensation

(1) A lump sum payment in an amount equal to the number of years in the
Continuation Period defined in clause 1.1 of the Employment Contract multiplied
by the sum of (A) Remuneration (at the highest rate in effect for any period
prior to the Executive’s termination or Separation from Service), plus
(B) Incentive Pay (in an amount equal to not less than the greatest of (i) the
target bonus and/or target award opportunity for the fiscal year immediately
preceding the year in which the Change in Control occurred, (ii) the target
bonus and/or target award opportunity for the fiscal year in which the Change in
Control occurred or (iii) the target bonus and/or target award opportunity for
the fiscal year in which the Executive’s termination or Separation from Service
occurs). Such payment shall be made by the later of ten (10) business days after
the Executive’s termination or Separation from Service or the end of the seven
(7) day revocation period described in Paragraph 5(d) of Exhibit A.

(2) During the Continuation Period as defined in clause 1.1 of the Employment
Contract, the Employer will arrange to provide the Executive with medical and
dental benefits that are the same as those that the Executive was receiving or
entitled to receive immediately prior to the Executive’s termination or
Separation from Service (or, if greater, immediately prior to the Change in
Control); provided, however, that if such medical and dental benefits are
subject to income tax, the reimbursement of an eligible expense shall be made on
or before the last day of the Executive’s taxable year following the taxable
year in which the medical or dental expense was incurred. Without otherwise
limiting the purposes or effect of clause 16.5(a), the medical and dental
benefits otherwise receivable by the Executive pursuant to this Paragraph 2 will
be reduced to the extent comparable medical and dental benefits are actually
received by the Executive from another employer during the Continuation Period
following the Executive’s termination or Separation from Service, and any such
benefits actually received by the Executive shall be reported by the Executive
to the Company.

(3) For the Continuation Period defined in clause 1.1 of the Employment
Contract, the Company will arrange to provide the Executive with Employee
Benefits that are welfare benefits, other than medical and dental benefits
covered by Paragraph 2, (such “welfare benefits” by their nature exclude stock
option, performance share, performance unit, stock purchase, stock appreciation
or similar compensatory or incentive benefits) that are the same as those that
the Executive was receiving or entitled to receive immediately prior to the
Executive’s termination or Separation from Service (or, if greater, immediately
prior to the Change in Control); provided, however, that if such welfare
benefits are subject to income tax, the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during the Executive’s taxable year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other taxable year and the reimbursement of an eligible
expense shall be made on or before the last day of the Executive’s taxable year
following the taxable year in which the welfare benefit expense was incurred.
Without otherwise limiting the purposes or effect of clause 16.5(a), Employee
Benefits otherwise receivable by the Executive pursuant to this Paragraph 3 will
be reduced to the extent comparable welfare benefits are actually received by
the Executive from another employer during the Continuation Period following the
Executive’s termination or Separation from Service, and any such benefits
actually received by the Executive shall be reported by the Executive to the
Company. Notwithstanding the foregoing to the contrary, no such Employee
Benefits that are not excludable from the income of the Executive and are in
excess of the then current dollar limit set forth in Code Section 402(g)(1)(B)
shall be payable during the first six (6) months after the termination or
Separation from Service of the Executive. To the extent that amounts would have
been payable during such six (6) month period in excess of such limit, the
excess amount shall be payable in the first five (5) days of the seventh
(7th) month after his termination or Separation from Service. The Executive
shall have the right during such six (6) month period to pay any unpaid part of
the premiums on such welfare benefits at his own expense in order for the
Executive to keep such welfare benefits in force.

(4) If and to the extent that any benefit described in Paragraphs 2 and 3 is not
or cannot be paid or provided under a policy, plan, program or arrangement of
the Employer, Cliffs or the Group, as the case may be, then the Employer will
itself pay or provide for the payment to the



--------------------------------------------------------------------------------

Executive, his dependents and beneficiaries, of such Employee Benefits along
with, in the case of any benefit described in Paragraphs 2 or 3 which becomes
subject to tax because it is not or cannot be paid or provided under any such
policy, plan, program or arrangement of the Employer, Cliffs or the Group, an
additional amount such that after payment by the Executive, or his dependents or
beneficiaries, as the case may be, of all taxes imposed on the benefit and
payment and all taxes imposed on the additional amount, the recipient retains an
amount equal to the taxes on the original benefit or payment; provided that any
such additional amount shall be paid no later than the end of the taxable year
of the Executive following the year in which the Executive remits to the
appropriate taxing authority the taxes to which the additional payment relates.

(5) A lump sum amount equal to

 

  (a) Remuneration earned through the period up until the Executive’s
termination or Separation from Service, plus

 

  (b) unless otherwise expressly provided by the applicable policy, plan,
program or agreement, the value of any annual bonus or long-term incentive pay
(including, without limitation, incentive-based annual cash bonuses, performance
units, and retention units but not including any equity-based compensation or
compensation provided under a plan intended to be qualified under Code Sections
401 (a) and 501 (a) or any other plan included in the definition of “qualified
plan” for purposes of Code Section 409A): (i) earned but unpaid relating to
performance periods ending prior to the date on which the termination or
Separation from Service occurred; and (ii) earned or granted with respect to the
Executive’s service during the performance periods or retention periods that
include the date on which the Executive’s termination or Separation from Service
occurred, disregarding any applicable vesting requirements. Amounts payable
pursuant to (i) shall be calculated at actual performance, and amounts payable
pursuant to (ii) shall be calculated at the plan target rate.

Such payment shall be made by the later of ten (10) business days after the
Executive’s termination or Separation from Service or the end of the seven
(7) day revocation period described in Paragraph 5(d) of Exhibit A.

(6) Reasonable outplacement services by a firm selected by the Executive, at the
expense of the Employer in an amount up to 15% of the Executive’s Remuneration.
Such outplacement services shall be provided within a period ending no later
than the end of the second taxable year of the Executive following the year in
which the Executive’s termination or Separation from Service occurred and the
fees for such services shall be paid by the Employer within five days of receipt
of an invoice from the outplacement provider for its services or within five
days of the time the Executive presents the provider’s invoice for such services
to the Employer, provided in either case that the invoice shall be submitted no
later than five days prior to the end of the third taxable year of the Executive
following the year in which his termination or Separation from Service occurred.

(7) Post-retirement medical, hospital, surgical and prescription drug coverage
for the lifetime of the Executive, his spouse and any eligible dependents that
are the same as that which would have been furnished on the day prior to the
Change in Control to the Executive if he had retired on such date with full
eligibility for such benefits. Such retiree medical coverage shall have a level
of employer subsidy, if any, as the Executive would have had upon his retirement
or termination or Separation from Service as of the end of the Continuation
Period determined in accordance with the terms of the Plan immediately prior to
the Change in Control. Such retiree medical coverage will not start until after
the end of the Continuation Period during which he will be provided with active
employee medical coverage pursuant to Paragraph 2 above; provided, however, that
if such retiree medical coverage is subject to income tax, the reimbursement of
an eligible expense shall be made on or before the last day of the Executive’s
taxable year following the taxable year in which the retiree medical expense was
incurred.



--------------------------------------------------------------------------------

EXHIBIT A

Form of Release

WHEREAS, the Executive’s employment has been terminated in accordance with
clause 16.3 of the Employment Contract (the “Agreement”) dated as of May 26,
2011 between the Executive and Cliffs Asia Pacific Iron Ore Management Pty Ltd.;
and

WHEREAS, the Executive is required to sign this Release in order to receive the
Severance Compensation (as such term is defined in the Agreement) and other
benefits or amounts by the Executive provided under the Agreement, to the extent
representing new or additional amounts and/or rights,.

NOW THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Executive agrees
as follows:

1. This Release is effective on the date hereof and will continue in effect as
provided herein.

2. In consideration of the payments to be made and the benefits to be received
by the Executive pursuant to the Agreement, which the Executive acknowledges are
in addition to payments and benefits which the Executive would be entitled to
receive absent the Agreement (other than redundancy pay or severance pay and
benefits under any other severance plan, policy, program or arrangement
sponsored by Cliffs Natural Resources Inc.), the Executive, for himself and his
dependents, successors, assigns, heirs, executors and administrators (and his
and their legal representatives of every kind), hereby releases, dismisses,
remises and forever discharges Cliffs Natural Resources Inc., its predecessors,
parents, subsidiaries, divisions, related or affiliated companies, officers,
directors, stockholders, members, employees, heirs, successors, assigns,
representatives, agents and counsel (together, and each separately the
“Company”) from any and all arbitrations, claims, including claims for
attorney’s fees, demands, damages, suits, proceedings, actions and/or causes of
action of any kind and every description, whether known or unknown, which the
Executive now has or may have had for, upon, or by reason of any cause
whatsoever (“claims”), against the Company, including but not limited to:

 

  (a) any and all claims arising out of or relating to the Executive’s
employment by or service with the Company and his termination from the Company
other than any claims arising under Clause 16 of the Agreement or under any
employee benefit programs or executive compensation programs not specifically
addressed in the Agreement;

 

  (b) any and all claims of discrimination, including but not limited to claims
of discrimination on the basis of sex, race, age, national origin, marital
status, religion or handicap, including, specifically, but without limiting the
generality of the foregoing, any claims under the Age Discrimination in
Employment Act, as amended, Title VII of the Civil Rights Act of 1964, as
amended, the Americans with Disabilities Act, Ohio Revised Code Section 4101.17
and Ohio Revised Code Chapter 4112, including Sections 4112.02 and 4112.99
thereof and the Equal Opportunity Act, WA; the Sex Discrimination Act (Cth), the
Disability Discrimination Act (Cth), the Age Discrimination Act (Cth), the
Racial Discrimination Act (Cth) and the general protections under the Fair Work
Act (Cth); and

(c) any and all claims of wrongful or unjust discharge or breach of any contract
or promise, express or implied.

3. The Executive hereby gives up any and all rights or claims to be a class
representative or otherwise participate in any class action on behalf of any
employee benefit plan of the Company.



--------------------------------------------------------------------------------

4. The Executive understands and acknowledges that the Company does not admit
any violation of law, liability or invasion of any of his rights and that any
such violation, liability or invasion is expressly denied. The consideration
provided for this Release is made for the purpose of settling and extinguishing
all claims and rights (and every other similar or dissimilar matter) that the
Executive ever had or now may have against the Company to the extent provided in
this Release. The Executive further agrees and acknowledges that no
representations, promises or inducements have been made by the Company other
than as appear in the Agreement.

5. The Executive further agrees and acknowledges that:

 

  (a) The release provided for herein releases claims to and including the date
of this Release;

 

  (b) He has been advised by the Company to consult with legal counsel prior to
executing this Release, has had an opportunity to consult with and to be advised
by legal counsel of his choice, fully understands the terms of this Release, and
enters into this Release freely, voluntarily and intending to be bound;

 

  (c) He has been given a period of 21 days, commencing on the day after his
termination or Separation from Service, to review and consider the terms of this
Release, prior to its execution and that he may use as much of the 21 day period
as he desires; and

 

  (d) He may, within 7 days after execution, revoke this Release. Revocation
shall be made by delivering a written notice of revocation to the Vice President
Human Resources at the Company. For such revocation to be effective, written
notice must be actually received by the Vice President Human Resources at the
Company no later than the close of business on the 7th day after the Executive
executes this Release. If the Executive does exercise his right to revoke this
Release, all of the terms and conditions of the Release shall be of no force and
effect and the Company shall not have any obligation to make payments or provide
benefits to the Executive otherwise required as a result of the Agreement.

6. The Executive agrees that he will never file a lawsuit or other complaint
asserting any claim that is released in this Release.

7. The Executive waives and releases any claim that he has or may have to
reemployment after                             .

IN WITNESS WHEREOF, the Executive has executed and delivered this Release on the
date set forth below.

 

Dated:   May 26, 2011       /s/    James Michaud         James Michaud



--------------------------------------------------------------------------------

EXECUTED as an agreement.

 

SIGNED for Cliffs Asia Pacific Iron Ore

Management Pty Ltd ACN 001 720 903,

by its duly authorised officer, in the

presence of:

      /s/    Joseph A. Carrabba     Signature of officer /s/    James R. Michaud
    Joseph A. Carrabba

Signature of witness

    Name James R. Michaud     Name    

SIGNED by Duncan Price in the presence

of:

   

/s/    Duncan Price     Signature of party /s/    James R. Michaud    

Signature of witness

    James R. Michaud     Name    

 